IN THE UNITED STATES DISTRICT COURT = gx gg p= p=
FOR THE DISTRICT OF MONTANA lie DD

BILLINGS DIVISION APR 14 2020

Clerk, U S District Court

UNITED STATES OF AMERICA, | CR 19-88-BLG-SPW District Of Montana

Billings

 

Plaintiff,
PRELIMINARY ORDER OF
VS. FORFEITURE

JERRY RAY SCHUSTER, BYRNE
MARTIN MESTAS, and STEVEN
PAUL FURLONG,

 

Defendants.

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.
§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on January 8, 2020, defendant Schuster entered a plea of
guilty to the indictment, which charged him with conspiracy to possess with intent
to distribute methamphetamine — count I, and possession with intent to distribute

methamphetamine — count II;
AND WHEREAS, on March 3, 2020, defendant Mestas entered a plea of
guilty to count I of the indictment that charged him with conspiracy to possess with

intent to distribute methamphetamine;

AND WHEREAS, on January 9, 2020, defendant Furlong entered a plea of
guilty to count II of the indictment that charged him with possession with intent to
distribute methamphetamine;

AND WHEREAS, the indictment contained a forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit the following property:

e $1,380.69 in United States currency;

e $1,465.00 in United States currency;

e $5,000.00 in United States currency;

e $11,280.00 in United States currency;

e M&P AR rifle (serial number ST65582);

e Winchester, model 94 3030 rifle (serial number 23 14256);
e Ruger 20/22 rifle (serial number 120-33457);

e Smith & Wesson M&P 15;

e Truglo scope attached to Smith & Wesson MP 15;

e Magazine attached to Smit & Wesson MP 15;

2
e Ruger, 10/22 Carbine;

e Ruger 10/22 Magazine;

e Rounds of .22 ammo;

e Scope attached to Ruger 10/22 rifle;

e Rounds of .223 ammo; and

Interceptor Body Armor panels.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by defendant Schuster to the
indictment: defendant Mestas to count I of the indictment; and defendant Furlong
to count II of the indictment, the United States is authorized and ordered to seize
the property described above. This property is forfeited to the United States for
disposition in accordance with the law, subject to the provisions of to 21 U.S.C.

§ 853(n)(1).
2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.
3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.
aw
DATED this 4-9 _ day of April, 2020.

Lacan Pichitie..

“SUSAN P. WATTERS
United States District Judge
